DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 08/16/2021.    
Claims 21-30 are cancelled. 
Claims 1-20 are pending in the Application.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Continuity/priority Information  
 The present Application 16548332, filed 08/22/2019, claims foreign priority to REPUBLIC OF KOREA, Application No. 10-2019-0027578, filed 03/11/2019.
 Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments filed in the Amendment/ Remarks on 08/16/2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over HU et al. (U.S. Pub. No.  20170102993)  in view of Gholamipour et al. (U.S. Pub. No. 20190310780), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Yoshida et al. (U.S. Pub. No. 20170010812) Pub. Date: January 12, 2017 and Yuan et al. (U.S. Pub. No. 20170310341) Pub. Date: October 26, 2017 as set forth in the present office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Pub. No. 20170010812) Pub. Date: January 12, 2017 in view of Yuan et al. (U.S. Pub. No. 20170310341) Pub. Date: October 26, 2017
Regarding independent Claims 1 and 13, Yoshida discloses a cache device and a memory system, comprising: 
processing circuitry configured to write multi-stream data on a non-volatile memory; [0017] As shown in FIG. 1, a computing machine 80 includes a CPU (central processing unit) 1, a MMU (memory management unit) 2, a primary memory unit 3 (a main memory), and a secondary memory unit 4 (such as a large capacity disk storage), and the like. The paging is executed by the operating system and the MMU 2. Pages represent regions and units. Each page includes codes and data and belongs to a virtual page or a real page. [0040] As shown in FIG. 5, reference to the virtual memory is started when the application program 21 installed in the virtual memory management apparatus 90 indicates the logical address. Then, the operating system 22 installed in the virtual memory management apparatus 90 calculates the logical page number by using the logical address designated by the application program 21 (step S11).
perform a data swap between the first memory and a second memory, in response to a plurality of slots in the first memory having no empty slot,
[0023] As shown in FIG. 2, the virtual memory management apparatus 90 is provided with an application program 21, an operating system 22, the volatile memory 11, and the nonvolatile memory 12. 
[0026] The virtual memory unit 23 is provided with a page transfer unit 25. The virtual memory management unit 23 manages virtual memory space and virtual 
[0028] The page transfer unit 25 executes transfer of pages between the volatile memory 11 and the nonvolatile memory 12. For example, the page transfer unit 25 transfers data of a clean page 27 in the volatile memory 11 to the nonvolatile memory 12 when writing a physical page. The page transfer unit 25 also transfers data of a dirty page 28 in the nonvolatile memory 12 to the volatile memory 11.
As shown in FIG. 6, transfer to the nonvolatile memory 12 at the time of writing in the clean page is carried out in accordance with copy-on-write using a fault judgment by the MMU 2 as a trigger.
[0049] Next, the virtual memory management unit 23 judges whether or not there is a lack of unused physical pages in the nonvolatile memory 12 (step S22). When there is no lack of unused physical pages in the nonvolatile memory 12, a process of copying to the nonvolatile memory 12 is carried out. When there is a lack of unused physical pages in the nonvolatile memory 12, the virtual memory management unit 23 increases unused physical pages by means of reflection in the secondary memory unit 4 (step S23).
[0050] Subsequently, the virtual memory management unit 23 copies the content of the physical page on the volatile memory 11 to the physical page on the nonvolatile memory 12 thus taken out (step S24). 

generate parity data, and store the parity data”.  Nevertheless, Yoshida discloses, as shown in FIG. 5, the paging is executed by the operating system and the MMU 2. Pages represent regions and units. Each page includes codes and data and belongs to a virtual page or a real page.
However, in analogous art, Yuan discloses in Par.  [0033] the write path 112 may provide a channel to program the flash memory 116 or write the data into the flash memory 116. The encoder channel 112a may include any error correcting code (ECC) encoder, e.g., low density parity check (LDPC) encoder. In some implementations, the encoder channel 112a may generate an LDPC parity that may be stored with the encoded data into the flash memory 116, which may be used for error detection and correction of the stored data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the error correcting code (ECC) encoder as taught by Yuan in the device of Yoshida, which may be used for error detection and correction of the stored data, so as to provide data protection and improve memory performance.

 Regarding Claims 2, 3, 4, 7, 10, 11, 12, 14, 15, 16, Yoshida discloses “performing a data swap between the first memory and a second memory, based on a number of execution units of program buffering.”
[0028] The page transfer unit 25 executes transfer of pages between the volatile memory 11 and the nonvolatile memory 12. For example, the page transfer unit 25 
 based on a number of execution units of program buffering. [0034] A list of the unused physical pages is entirely located in the nonvolatile memory 12. Here, only the unused physical pages on the page table 31 may be separated individually, and these unused physical pages may be located in the nonvolatile memory 12. [0048] The virtual memory management unit 23 takes an unused physical page on the nonvolatile memory 12 out of the page table 31 or the list of the unused physical pages (step S21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 22, 2021
Non-Final Rejection 20211020
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov